—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the second degree and petit larceny, for which he was sentenced as a second felony offender to concurrent terms of imprisonment of 6 to 12 years and one year respectively. Defendant contends that County Court erred in denying his motion to suppress evidence on Fourth Amendment grounds; that the evidence is insufficient and the verdict is against the weight of the evidence; and that the sentence is harsh and excessive.
Defendant’s motion to suppress was properly denied. The police officer had reasonable suspicion of criminal activity sufficient to justify his pursuit of defendant (see, People v Martinez, 80 NY2d 444, 446-448). It is well settled that "[fjlight, combined with other specific circumstances indicating that the suspect may be engaged in criminal activity, could provide the predicate necessary to justify pursuit” (People v Holmes, 81 NY2d 1056, 1058; see, People v Matienzo, 81 NY2d 778; People v Martinez, supra, at 448; People v Leung, 68 NY2d 734, 736). Moreover, the subsequent detention and transporting of defendant to the crime scene were justified by such reasonable suspicion and, additionally, by the factors identified in People v Hicks (68 NY2d 234, 240-244, citing United States v Sharpe, 470 US 675, 682-686). After transporting him back to the crime scene, the officer acquired probable cause to arrest defendant based on the showup identifications of defendant by the victim and her neighbor; the identification by the victim of her property; the statement of the victim that defendant had no permission to enter her house or take her property; and the physical evidence of a break-in.
*1077We have considered the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Smith,- J. — Burglary, 2nd Degree.) Present — Denman, P. J., Lawton, Balio and Davis, JJ.